Citation Nr: 1753551	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  11-11 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back condition.   

2.  Entitlement to service connection for a left shoulder condition.    


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from May 1987 to January 1991.  The Veteran also has periods of active duty (ACDUTRA) and inactive duty for training (INACDUTRA) in the Air Force Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In July 2017, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his low back disability and left shoulder disabilities had their onset prior to reserve duty but were aggravated during periods of ACDUTRA.  See July 2017 Hearing Transcript.  Notably, the private treatment records indicate continued treatment for left shoulder and low back pain, which were not attributed to any particular injury.   

The evidence shows that the Veteran has a diagnosis of left shoulder bursitis and left shoulder impingement.  The Veteran also shows diagnoses of lumbar spinal stenosis, lumbar radiculopathy, and lumbar spondylosis.  As the Veteran has not been afforded a VA examination, a VA examination and medical to determine whether the Veteran's left shoulder and low back disabilities were aggravated by his periods of ACDUTRA is warranted.   

In addition, the Veteran reported that he is still currently in reserve status and participating in periods of ACDUTRA. One remand, the AOJ should obtain the Veteran's outstanding personnel records and associate them with the record.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate efforts to obtain and associate with the claims file the Veteran's complete Reserve personnel file from the DPRIS.  

2.  Afford the Veteran a VA examination regarding his low back and left shoulder disabilities.  

For each current low back and left shoulder disability, the examiner should opine as to whether it is at least as likely as not (50 percent or better probability) that the disability was aggravated by (i.e., permanently worsened beyond the natural progress of the disorder) his periods of ACDUTRA.  

3.  Readjudicate the appeal for service connection for a left shoulder and low back disability.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







